DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed February 10, 2021.  Claims     1-12 are pending, in which claim 12 is non-elected, without traverse. 
 
Election/Restrictions
 Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse of  Group I, claims 1-11 in Paper dated February 10, 2021.
 
Claim Rejections - 35 USC § 112
Claims 5,8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Re-claims 5 and 8: scope and meaning of  “…or more…” are indefinite and incomplete, since it is “…or more…” of what?.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-11 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Madigan (2017/0236883).
Re-claim 1, Madigan teaches (at Figs 17-18, para 130-131; Fig 12, para 108-118; and Figs 3A-7; para 56-98) an OLED display device, comprising: a substrate (Figs 3A-7; 102-502); a plurality of subpixel lines (Figs 17-18 for rows R1-R5 of subpixel lines; Fig 12) on the substrate, each of the plurality of subpixel lines including a plurality of subpixels (Fig 2, para 50-54 for subpixels R, G and B) of the same color disposed along a first axis; and an applied-material separation layer (e.g. 104-604 in Figs 3A-9; para 108,57-98; 704 in Figs 12-18, para 108) on the substrate, the applied-material separation layer having a plurality of application separation openings, wherein each of the plurality of application separation openings includes a plurality of subpixels of the same color (e.g. R, G or B) that are consecutive in one subpixel line, wherein, within each application separation opening, organic light-emitting films  (e.g. 112-512; Figs 3A-7, para 61-98; Figs 17-18; para 130-131,108-118) of the plurality of subpixels of the same color are connected by an organic light-emitting film made of the same material as material of the organic light-emitting films of the subpixels, and wherein banks (Figs 17-18, e.g. row R1, where banks 704 are located; 704 is shown in Fig 12; para 108; banks in Fig 12 at locations  b, a’, a, b’, etc., para 116-118; banks 104-604 as shown in Figs 3A-9; para 108,57-98) between application separation openings in each of the plurality of subpixel lines are different in position from banks (Figs 17-18, e.g. row R2 where banks are located between subpixel lines) between application separation openings in an adjacent subpixel line when seen along a second axis perpendicular to the first axis.  Re-claim 2, wherein the plurality of subpixel lines (Figs 17-18 for rows R1-R5 of subpixel lines; Fig 12, para 108-118,130-131) are composed of red subpixel lines, blue subpixel lines, and green subpixel lines cyclically disposed along the second axis, and wherein subpixels in one of two subpixel lines adjacent to each other are different in position from subpixels in the other subpixel line when seen along the second axis (as shown in Figs 17-18 for rows R1-R5 of subpixel lines; Fig 12, para 108-118,130-131).  Re-claim 3, wherein a dimension (e.g. dimension d; Figs 12,13-18) along the second axis (e.g. vertical axis) of a region connecting subpixels of each application separation opening is smaller than (dimension W1,W2 in Fig 3A; Fig 12, para 116-118; 108-118; Figs 17-18, para 130-131) a dimension along the second axis of a region including a subpixel of each application separation opening.  Re-claim 4, wherein banks (e.g. row R1 in Fig 18, where banks 704 are located; 704 is shown in Fig 12; para 108; banks in Fig .


Claims 1-2,4-11 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Ko (2010/0270912).
Re-claim 1, Ko teaches (at Figs 3-6, para 41-63,36) an OLED display device, comprising: a substrate; a plurality of subpixel lines (Figs 3,5-6 for lines 111-411,121-421) on the substrate 201 (Fig 4), each of the plurality of subpixel lines including a plurality of subpixels of the same color disposed along a first axis (vertical axis); and an applied-material separation layer 219 (Fig 4, para 50; Figs 3-6) on the substrate, the applied-material separation layer having a plurality of application separation openings, wherein each of the plurality of application separation openings includes a plurality of subpixels  (e.g. 124B,125B; 122B,123B in Fig 4,3; para 50-51) of the same color that are consecutive in one subpixel line, wherein, within each application separation opening, organic light-emitting films 233 (para 50, Fig 4) of the plurality of subpixels of the same color are connected by an organic light-emitting film 233 (para 50, Figs 4,3-6) made of the same material as material of the organic light-emitting films of the subpixels, and wherein banks 219 (Fig 4, para 50; Figs 3-6) between application separation openings in each of the plurality of subpixel lines are different in position from banks (other banks 219; Figs 3,5,6, 4) between application separation openings in an adjacent subpixel line when seen along a second axis perpendicular to the first axis.  Re-claim 2, wherein the plurality of subpixel lines (at Figs 3-6, para 41-63,36) are composed of red subpixel lines, blue subpixel lines, and green subpixel lines cyclically disposed along the second axis, and wherein subpixels in one of two subpixel lines adjacent to each other are different in position from subpixels in the other subpixel line when seen along the second axis (along horizontal axis; as shown in Figs 3-6, where subpixels 122B,123B are different positions from next adjacent subpixels to the right; para 41-63,36).  Re-claim 4, wherein banks 219 (Fig 4, para 50; Figs 3-6) between application separation openings in each of the plurality of subpixel lines are different in position from banks (other banks 219; Figs 3,5,6, 4) between application separation openings in an adjacent subpixel line of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Ko (2010/0270912)
taken with  Madigan (2017/0236883) and Ajiki (2017/0069694).
Ko teaches (at Figs 3-6, para 41-63,36) the OLED display device, as applied to claims 
1-2,4-11 above and fully repeated herein.
	Re-claim 3, as applied previously, Ko already teaches each application separation opening comprising the region connecting subpixels and a region including a subpixel, but lacks wherein a dimension along the second axis of that the region connecting subpixels is smaller than the region including a subpixel of each application separation opening.
However, Madigan teaches (at Figs 17-18, para 130-131; Fig 12, para 108-118; and Figs 3A-7; para 56-98) an OLED display device, wherein a dimension (e.g. dimension d; Figs 12,13-18) along the second axis (e.g. vertical axis) of a region connecting subpixels of each application separation opening is smaller than (dimension W1,W2 in Fig 3A; Fig 12, para 116-118; 108-118; Figs 17-18, para 130-131) a dimension along the second axis of a region including a subpixel of each application separation opening.  Ajiki teaches (at Figs 5A-5B, para 43; Fig 6A, para 44; Figs 2-6, para 36-44) wherein a dimension along the second axis of a region 41b (Fig 5A, para 43) connecting subpixels of each application separation opening is smaller than a dimension along the second axis of a region 41a including a subpixel of each application separation opening. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display device of  Ko by providing a dimension along the second axis of that the region connecting subpixels smaller than the region including a subpixel of each application separation opening, as taught by Madigan and Ajiki.  This is because of the desirability to minimize the dimension associated with the gap and the region connecting the subpixels, thereby precisely producing light emission within the subpixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822